          Case 7:21-cv-04096-NSR Document 19 Filed 08/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         8/4/2021
JOHN FLOYD III,

                               Plaintiff,
                                                                   7:21-CV-4096 (NSR)
       -against-


                                                                          ORDER
ANDREW M. CUOMO,

                               Defendant.



NELSON S. ROMÁN, United States District Judge

       Plaintiff John Floyd III (“Plaintiff”) brings this pro se action pursuant to 42 U.S.C. §

1983 alleging violations of his Constitutional rights. (ECF No. 2.) By order dated May 7, 2021,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (“IFP”). (ECF No. 4.) On July 23, 2021, the Court received Plaintiff’s first application

for appointment of pro bono counsel. (ECF No. 15.) On July 29, 2021, the Court denied

Plaintiff’s application without prejudice. (ECF No. 16.) On July 30, 2021, the Court received a

second substantially similar request for pro bono counsel. (ECF No. 17.) Plaintiff’s request is

again denied, without prejudice to renew at a later date.

       Unlike in criminal proceedings, the Court does not have the power to obligate attorneys

to represent indigent pro se litigants in civil cases. See Mallard v. U.S. Dist. Court for the S.

Dist. of Iowa, 490 U.S. 296, 308-09 (1989). Instead, pursuant to 28 U.S.C. § 1915 (e)(1), the

Court may, at its discretion, order that the Pro Se Office request an attorney to represent an

indigent litigant by placing the matter on a list circulated to attorneys who are members of the

Court’s pro bono panel. See Palacio v. City of New York, 489 F. Supp. 2d 335, 344 (S.D.N.Y.

2007). The Second Circuit set forth the standards governing the appointment of counsel in pro se
            Case 7:21-cv-04096-NSR Document 19 Filed 08/04/21 Page 2 of 2




cases in Circuit set forth the standards governing the appointment of counsel in pro se cases in

Hendricks v. Coughlin, 114 F.3d 390, 392 (2d Cir. 1997), Cooper v. A. Sargenti Co., 877 F.2d

170, 172 (2d Cir. 1989), and Hodge v. Police Officers, 802 F.2d 58, 60-62 (2d Cir. 1986). At

this early stage of the litigation, where no response to the Complaint has been filed and no

discovery has taken place, Plaintiff has failed to demonstrate that his position is “likely to be of

substance,” Hodge, 802 F.2d at 61. Therefore, the Court denies Plaintiff’s motion, without

prejudice to renew at a later date.

          To the extent Plaintiff’s limited access to the law library and other resources due to his

placement interferes with his ability to timely prosecute this action, Plaintiff is permitted to

seek extensions of time from the Court.

                                           CONCLUSION

          For the foregoing reasons, Plaintiff’s request for pro bono counsel is DENIED, without

prejudice to renew at a later date. The Clerk of the Court is kindly directed to terminate the

motion at ECF No. 17, mail a copy of this Order to pro se Plaintiff, and show service on the

docket.                                                        SO ORDERED:
Dated:     August 4, 2021
           White Plains, New York


                                                   ________________________________

                                                            NELSON S. ROMÁN

                                                         United States District Judge




                                                    2
